


EXHIBIT 10.25
AMERIGAS PROPANE, INC.
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JERRY E. SHERIDAN
Jerry E. Sheridan is President and Chief Executive Officer of AmeriGas Propane,
Inc., the general partner of AmeriGas Partners, L.P. Mr. Sheridan has an oral
compensation arrangement with AmeriGas Propane, Inc. which includes the
following:
Mr. Sheridan:
1.
is entitled to an annual base salary, which for fiscal year 2015 was $527,020;



2.
participates in AmeriGas Propane, Inc.’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives that support business plans and strategic goals;



3.
participates in AmeriGas Propane, Inc.’s long-term compensation plan, the 2010
Long-Term Incentive Plan, and UGI Corporation’s 2004 Omnibus Equity Compensation
Plan, as amended, and 2013 UGI Corporation Omnibus Incentive Compensation Plan;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of AmeriGas Propane, Inc., AmeriGas Partners, L.P.
or UGI Corporation; and



5.
participates in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas
Propane, Inc. Senior Executive Employee Severance Plan and the AmeriGas Propane,
Inc. Supplemental Executive Retirement Plan.





--------------------------------------------------------------------------------




AMERIGAS PROPANE, INC.
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
HUGH J. GALLAGHER
Hugh J. Gallagher is Vice President – Finance and Chief Financial Officer of
AmeriGas Propane, Inc., the general partner of AmeriGas Partners, L.P. Mr.
Gallagher has an oral compensation arrangement with AmeriGas Propane, Inc. which
includes the following:
Mr. Gallagher:
1.
is entitled to an annual base salary, which for fiscal year 2015 was $296,400;



2.
participates in AmeriGas Propane, Inc.’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives that support business plans and strategic goals;



3.
participates in AmeriGas Propane, Inc.’s long-term compensation plan, the 2010
Long-Term Incentive Plan, and UGI Corporation’s 2004 Omnibus Equity Compensation
Plan, as amended, and 2013 UGI Corporation Omnibus Incentive Compensation Plan;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of AmeriGas Propane, Inc., AmeriGas Partners, L.P.
or UGI Corporation; and



5.
participates in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas
Propane, Inc. Senior Executive Employee Severance Plan and the AmeriGas Propane,
Inc. Supplemental Executive Retirement Plan.





--------------------------------------------------------------------------------




AMERIGAS PROPANE, INC.
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ANTHONY D. ROSBACK
Anthony D. Rosback is Vice President and Chief Operating Officer of AmeriGas
Propane, Inc., the general partner of AmeriGas Partners, L.P. Mr. Rosback has an
oral compensation arrangement with AmeriGas Propane, Inc. which includes the
following:
Mr. Rosback:
1.
is entitled to an annual base salary, which for fiscal year 2015 was $360,000
(prorated to reflect Mr. Rosback's commencement of employment);



2.
participates in AmeriGas Propane, Inc.’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives that support business plans and strategic goals;



3.
participates in AmeriGas Propane, Inc.’s long-term compensation plan, the 2010
Long-Term Incentive Plan, and UGI Corporation’s 2013 Omnibus Incentive
Compensation Plan;



4.
will receive cash benefits upon termination of his employment without cause
following a change in control of AmeriGas Propane, Inc., AmeriGas Partners, L.P.
or UGI Corporation; and



5.
participates in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas
Propane, Inc. Senior Executive Employee Severance Plan and the AmeriGas Propane,
Inc. Supplemental Executive Retirement Plan.

 


